DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 7
	“the speaker” should be changed to: -- the at least one speaker --
2.	 In Claim 8, lines 3-4
“the obtained voice data to recognize the speaker” should be changed to: -- the collected voice data to recognize a speaker --
3.	 In Claim 9, lines 4-5
“a user interface (UI) and/or user” should be changed to: -- a user interface (UI) or user --
4.	 In Claim 10, lines 5-6



Response to Amendment
	This office action is responsive to the applicant’s remarks received December 08, 2021. Claims 1, 3-16 & 18-20 have been fully considered and are persuasive. Claims 2 & 17 have been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1, 3-16 & 18-20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed December 08, 2021. Claims 1, 3-16 & 18-20 are now considered to be allowable subject matter. 



Allowable Subject Matter
1.	Claims 1, 3-16 & 18-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1, 3-16 & 18-20 uniquely identify an electronic device and method for providing artificial intelligence services based on pre-gathered conversations.
The closest prior art made of record is Rao et al. (US 20180199123 A1), Binder et al. (US 20140222436 A1) and Bezos et al. (US 9,786,294 B1).
The cited reference (Rao) teaches wherein voice activated electronic devices are described. The voice activated electronic device may include a housing forming a cavity. An array of microphones, one or more speakers, and one or more cameras may be located within the cavity. Furthermore, the voice activated electronic device may include a display screen and a touch screen, which may both be coupled to the housing such that the housing is substantially enclosed. In some embodiments, the array of microphones is positioned about the housing such that audio input may be detectable from audio output by the speaker(s) while the speaker(s) are outputting audio. For instance, one or more vibration mitigators may be included to dampen vibrations that may affect a performance and functionality of the one or more components located within the cavity.
The cited reference (Binder) teaches a method for operating a voice trigger. The method is performed at an electronic device including one or more processors and memory storing instructions for execution by the one or more processors. The method includes receiving a sound input. The sound input may correspond to a spoken word or phrase, or a portion thereof. The method includes determining whether at least a portion of the sound input corresponds to a predetermined type of sound, such as a human voice. The method includes, upon a determination that at least a portion of the sound input corresponds to the predetermined type, determining 
The cited reference (Bezos) teaches architectures and techniques to visually indicate an operational state of an electronic device. In some instances, the electronic device comprises a voice-controlled device configured to interact with a user through voice input and visual output. The voice-controlled device may be positioned in a home environment, such as on a table in a room. The user may interact with the voice-controlled device through speech and the voice-controlled device may perform operations requested by the speech. As the voice-controlled device enters different operational states while interacting with the user, one or more lights of the voice-controlled device may be illuminated to indicate the different operational states.
The cited references fails to disclose collecting voice data of a user based on a specified condition prior to receiving a wake-up utterance invoking a voice-based intelligent assistant service; transmit the voice data collected prior to receiving the wake-up utterance to an external server and request the external server to construct a prediction database configured to predict an intention of the user based at least on the voice data collected prior to receiving the wake-up utterance; and output, after receiving the wake-up utterance, a recommendation service related to the intention of the user based on at least one piece of information included in the prediction databases calculate, based on receiving the wake-up utterance, a difference between a first time point at which collection of voice data is started and a second time point at which the wake-up utterance is received, and determine a weight for selecting the recommendation service based on a magnitude of the difference. As a result and for these reasons, Examiner indicates Claims 1, 3-16 & 18-20 as allowable subject matter.
“Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677